Citation Nr: 1759822	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-09 787	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Stacey Penn Clark, Esq.


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1979 to October 1984 and the United States Army from November 1999 to December 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board notes that there is some confusion in the record as to whether the Veteran sought appellate review of a claim for service connection under multiple psychiatric diagnoses or under only PTSD.  In light of the Veteran's representative subsequently addressing the claim under the diagnosis of PTSD and the Board's grant of the claim for service connection for a psychiatric disability under this diagnosis (without indication that this will lead to certain psychiatric symptoms not being rated) the Board finds there is no prejudice to the Veteran in proceeding with the issue as characterized as service connection for PTSD.


FINDINGS OF FACT

1.  In February 2002, the RO denied service connection for PTSD and the Veteran did not perfect an appeal.  

2.  The evidence submitted since the RO's February 2002 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the underlying claim for service connection for PTSD. 

3.   Affording the Veteran the benefit of the doubt, evidence establishes that the Veteran experienced an in-service personal assault, and the evidence is at least in relative equipoise as to whether the Veteran's PTSD is causally related to service.



CONCLUSIONS OF LAW

1.  The February 2002 rating decision is final regarding the issue of service connection for PTSD.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017). 

2.  New and material evidence has been received since the RO's February 2002 rating decision sufficient to reopen the Veteran's claim of service connection for PTSD.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C. § 1101, 1131, 1154, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's claim has been considered with respect to VA's duty to notify and assist.  

The instant decision reopens and grants the issue of service connection for PTSD. As such, no conceivable prejudice to the Veteran could result from this adjudication and no further discussion of VA's duties to notify and to assist is necessary.

II.  Reopening Service Connection for PTSD

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a February 2002 rating decision, the RO denied the Veteran's claim for PTSD.  The Veteran did not file a notice of disagreement or VA Form 9 substantive appeal on that issue and, as a result, the February 2002 rating decision is final.  

Pertinent evidence received since the February 2002 rating decision includes Social Security Administration (SSA) records, VA medical treatment records, VA examinations, lay statements, and private medical records and opinions.  This evidence is presumed credible for the purpose of determining whether new and material evidence has been submitted.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that the evidence submitted since the February 2002 rating decision is new and material.  Specifically, the Veteran's VA and private medical treatment records confirm the Veteran's in-service stressor, the Veteran's lay statements describe the symptoms she experienced after the June 1981 in-service assault, and the private medical opinion links the Veteran's PTSD to her military service.  This evidence is new in that it was not previously considered by agency decisionmakers.  It is also not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  

Accordingly, reopening of the claim of entitlement to service connection for PTSD is warranted.  

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128 (1997).

Here, the Veteran contends that she has PTSD related to her military service.  She asserts that she was sexually assaulted in June 1981 after going out on a date with a Marine.  

Although the record indicates that the Veteran did not report this in-service assault, the law provides special considerations for PTSD claims predicated on personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in-service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

In applying these standards to the Veteran's claim, the Board first finds competent evidence that the Veteran has been diagnosed with PTSD.  VA and private medical treatment records dating back to 2000 contain diagnoses of and treatment for chronic PTSD, with childhood and military sexual trauma noted as Axis IV stressors.  Accordingly, the Board finds that the first element required for a finding of service connection in this case has been met.

Further, the Board finds competent and credible evidence of the Veteran's claimed in-service stressor.  The Veteran has consistently reported that she was sexually assaulted by a serviceman in June 1981.  

Additionally, though unrelated to the Veteran's military sexual trauma, the medical evidence of record indicates that the Veteran lost a child 34 hours after birth in 1983, while serving in the Navy.  Military personnel records show that the Veteran attempted suicide in December 1999 was discharged from the Army shortly thereafter.  The Veteran attributed her suicide attempt to psychological and emotional scars, including the death of her infant son while serving in the Navy.  

The Veteran contends that, after the assault, she began exercising three hours a day and running six miles a day and went down to 120 pounds.  She also stated that she began drinking heavily after the assault, often blacking-out for entire weekends.  She stated that she avoided large groups of people, and had flashbacks and nightmares about the assault.  

The Board finds the Veteran's statements to be competent and credible evidence of the reported in-service stressor.  A veteran is competent to report that which she perceives through the use of her senses, including events capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

The Board finds the above evidence to be sufficiently corroborative of the Veteran's claimed in-service personal assault.  In conceding that the assault took place, the Board finds that the second element required for a finding of service connection in this case has been met. 38 C.F.R. § 3.304(f).

As such, the Board must determine if a nexus exists between the in-service assault and the Veteran's current disability.  There are conflicting nexus opinions of record in this regard.

The Veteran underwent a VA examination in November 2012.  The VA examiner stated that there were no identifiable markers that would substantiate the Veteran's advanced stressor of military sexual trauma, further stating that, since there was no direct documentation of sexual assault in the service treatment records, it was not possible to confirm that the Veteran was sexually assaulted without resorting to speculation.  The examiner also opined that it was less likely than not that the Veteran's diagnoses, including PTSD, were related to the Veteran's military service.  The examiner reasoned that the Veteran's childhood abuse was a causal factor in her pre-existing conditions and that such conditions were not aggravated by military service.  

Also of record is a January 2017 examination statement from a private physician, Dr. K.R.C., opining that the Veteran's test results, symptom report, and functioning following the trauma "provide conclusive evidence of PTSD with moderate to severe signs of both depression and anxiety consistently occurring from 1999 until the present."  January 2017 opinion from Dr. K.R.C. at 10.  Dr. K.R.C. found a direct connection between the symptoms that the Veteran experienced in 1999, prior to her suicide attempt and subsequent discharge from service, and her current symptoms.  He also noted that, though the Veteran performed well early in her military career, the emotional scarring from both the childhood and military sexual trauma manifested in late 1999 during her second period of military service.  Dr. K.R.C. also described the Veteran's symptoms, including nightmares, intrusive memories, flashbacks, and avoidance of reminders.  

In the instant case, the Board finds the private opinion from Dr. K.R.C. to be more probative than the VA examination report.  Dr. K.R.C. demonstrated a significant understanding of the Veteran's medical history and lay contentions.  He provided a thorough discussion to support his medical conclusion that although the Veteran had a history of childhood abuse, her PTSD symptoms were related, at least in part, to her military sexual assault.  By contrast, the VA examiner seemingly based his finding that no military sexual trauma occurred on the lack of corroboration in her service personnel records without considering the Veteran's lay statements or other medical treatment records.

Therefore, resolving doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether her PTSD is causally related to service.  As such, service connection is warranted in this case.  38 C.F.R. § 3.102; see also 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for PTSD.

Service connection for PTSD is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


